Smith, P. J.
This is a suit which was commenced on a fire insurance policy and in which the plaintiffs had judgment, and from which judgment the defendant has appealed.
The question for decision arises on the record proper and is, whether the petition states facts sufficient to constitute a cause of action. It fails to allege the ownership of the goods in plaintiffs, either at the time of the issue of the policy, or at the time of the fire. These omissions, according to the rulings in Story v. Ins. Co., 61 Mo. App. 534, and Harness v. Ins. Co., 62 Mo. App. 245, are fatal to the judgment. In the last cited case, it was said that “it is essential to the sufficiency of the counts that they should allege an insurable interest in the plaintiffs, at the time the policies are issued, and also at the time of the loss.”
The judgment must accordingly be reversed and the cause remanded.
All concur.